48 N.Y.2d 711 (1979)
Elissa Lord, Appellant,
v.
State of New York, Respondent. (Claim No. 52433.)
Court of Appeals of the State of New York.
Argued September 13, 1979.
Decided October 18, 1979.
Bernard Gartlir, Marvin M. Shapiro and David L. Birch for appellant.
Robert Abrams, Attorney-General (J. Lawson Brown, Shirley Adelson Siegel and Jeremiah Jochnowitz of counsel), for respondent.
Chief Judge COOKE and Judges JASEN, GABRIELLI, JONES, WACHTLER, FUCHSBERG and MEYER concur in memorandum.
*712MEMORANDUM.
The order of the Appellate Division should be affirmed, with costs.
We reject appellant's contention that the Court of Claims' explanation of the rationale for its determination of valuation was so insufficient as to constitute error of law. While a more detailed description of the manner in which a court reaches *713 its determination is preferred, we cannot say that it was error as a matter of law for the majority at the Appellate Division to conclude that the Court of Claims decision considered in relation to the record was adequate for the purpose of its appellate review involving, as it did, consideration of largely factual determinations. We note, however, that we continue to subscribe to the rule that in an appropriation case or a condemnation proceeding the trial court should make its factual findings and underlying mathematical calculations as explicit as possible (cf. Matter of County of Suffolk v Firester, 37 N.Y.2d 649).
Order affirmed.